DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a non-final, first office action in response to the application filed 30 April 2020. A preliminary amendment was filed 7 May 20. 
The applicant's claim for benefit as:
a CON of 16/212,086 1 filed 2/06/2018 (US PAT 10679290)
16/212,086 is a CON of 14/495,841 filed 09/24/2014 (US PAT 10185991)
14/495,841 is a CON of 14/152,061 filed 01/10/2014 (US PAT 8924286)
14/152,061 is a CON of 13/855,843 filed 04/03/2013 (US PAT 8660938)
13/855,843 is a CON of 13/628,445 filed 09/27/2012 (US PAT 8433646)
13/628,445 is a CON of 13/412,896 filed 03/06/2012 (US PAT 8326721)
13/412,896 is a CON of 13/230,693 filed 09/12/2011 (US PAT 8234198)
13/230,693 is a CON of 11/691,231 filed 03/26/2007 (US PAT 8036965)

Claims 2-15 are currently pending and have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-19, 20, and 22 of 11/691,231 (US PAT 8036965); claims 1-12, and 13-24 of 13/230,693 (US PAT 8234198) ; claims 1-12, and 13-24 of 13/412,896 (US PAT 8326721); claims 1-9 and 10-18 of 13/628,445 (US PAT 8433646); claims 2-10 of 13/855,843 (US PAT 8660938); claims 2-13 of 14/152,061 (US PAT 8924286); Claims 2-3, and 5-13 of 14/495,841 (US PAT 10185991);  claims 2-15 of 16/212,086 (US PAT 10679290). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Regarding Claims 2-15, the Application recites “a computer readable medium.” As written using broadest reasonable interpretation, invention is claiming software per se which is non-statutory subject matter. 
	Furthermore, in light of the specification, the Applicant's "medium" includes any media capable of performing the steps of the invention, including signals and carrier waves.  Such media do not constitute a statutory invention and are therefore rejected under 35 U.S.C. §101.  
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C.j101, Aug. 24, 2009; p. 2.  
In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.  101 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 5 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998). 
Appropriate correction is respectfully required.


Potentially Allowable Subject Matter
Claims 2-15  include potentially allowable subject matter over the prior art of  parent application to which priority has been claimed. ( US PAT 10679290, US PAT 10185991, US PAT 8924286, US PAT 8660938, US PAT 8433646, US PAT 8326721, US PAT 8234198, and US PAT 8036965.)
As  potentially allowable subject matter has been indicated, applicant's reply must either overcome all other rejections under 35 USC 101 and 35 USC 112 and objections or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dan Oestreicher. 2001. Experience with a commercial Java implementation of group communication using reliable multicast. SIGOPS Oper. Syst. Rev. 35, 4 (October 2001), 21–31. DOI:https://doi.org/10.1145/506084.506086
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691